Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/364,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the '652 application recites additional features such as a peak search stage, peak buffer, and peak rank stage, the application appears to recite substantially similar features to the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-14, 17, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinnert (US 2005/0052950 A1), and further in view of Horsky (US 2011/0267924 A1).
Regarding claims 1, 14, and 17, Klinnert teaches a method of ultrasonic ranging comprising:
from a first ultrasonic transducer [fig. 1 shows transceivers #1-1 #1-2 #1-3 #1-4; 0002 transceiver units…ultrasound], emitting a first ultrasonic acoustic burst signal representing a first [code] during a first period [0032 transceiver units continue to emit pulses at points in time determined by the control unit, and the resulting echo propagation times are detected];
from a second ultrasonic transducer, emitting a second ultrasonic acoustic burst signal representing a second [code] during a second period after the first period [0012 points in time when the transceiver units each transmitting pulse-shaped signals may be determined by a control unit according to a stochastic model. This permits a simple differentiation of cross-echoes from direct echoes, so that the signals may be transmitted interlaced in time and thus multiple measurements may be performed within a short period of time];
preventing the first ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the second period [0012 signals may be transmitted interlaced in time];
preventing the second ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the first period [0012 signals may be transmitted interlaced in time];
at a sensor, receiving an acoustic signal, and converting the acoustic signal to a sensor signal [abstract echo-signal monitoring device having a plurality of transceiver units for transmitting signals and receiving the echoes reflected by an external object];
generating a correlation result responsive to a correlation between the sensor signal and the first [code] or the second [code] [0033 because not all the transceiver units are able to transmit simultaneously (quasi-parallel transmission is possible only with stochastic coding and then a plurality of pulses must be correlated) because otherwise it would be impossible or at least impractical to differentiate the individual direct echos and cross-echoes during reception]; and
computing a time-of-flight based on the correlation result [0008 echo propagation times…distance from an obstacle may be achieved; 0033 plurality of pulses must be correlated to differentiate individual direct echos and cross-echoes during reception].
Klinnert teaches determining similarity of a first and second ultrasonic signal by way of correlation, but the signals are not explicitly referred to as code[d] [0033 plurality of pulses must be correlated]. Horsky teaches a first code and a second code [abstract acoustic distance measurement system… An echo of the transmitted signal can be detected by correlating the received signal with the modulation pattern; 0002 acoustic measurement can be used for detecting the distance, as well as the rate of change of distance, between the vehicle and objects; 0017 The modulation pattern can be a bit sequence that is selected from a group of mutually orthogonal bit sequences or codes, such as those known as Walsh codes or Gold codes. Other digital sequences may be used, as is known.; 0015 modulation used is generally phase modulation … both amplitude and phase modulation can be used; 0022 Furthermore, the correlator unit can include a plurality of correlators, each using a different modulation pattern for applications where an acoustic distance measurement system uses multiple transmitters, each using a different modulation pattern.; 0025 Once the modulation pattern is transmitted, the transmitter shuts off, allowing the acoustic distance measurement system to enable a receive channel and begin processing the received signal (708)]
	It would have been obvious to replace the correlating of a first and second transmitted and subsequently reflected signals as taught by Klinnert, with correlating of a first and second coded signals as taught by Horsky because when signals are encoded to establish source identify, a multi sensor system can perform nearly simultaneous distance measurements while avoiding interference between measurements.
(claims 14 and 17: a first ultrasonic transducer and a second ultrasonic transducer both having a transducer output and a sensor output [Klinnert teaches similar to claim 1; fig. 1 shows transceivers #1-1 #1-2 #1-3 #1-4; 0002 transceiver units…ultrasound; start and stop emitting ultrasonic acoustic burst [0032-0033 describes pulses which is understood to involve starting/stopping driving of transducer]
Horsky teaches a correlator having a correlator input and a correlator output, the correlator input coupled to the first and second sensor outputs, and the correlator configured to: generate a correlation result responsive to a correlation between the first sensor signals and the first code or the second code; and provide the correlation result at the correlator output [fig. 5 shows transducer #502 feeding amplifier and correlation window register which compares modulation pattern in two paths; 0022 each of the different modulation patterns used by the plurality of transmitters can be applied to the complex correlator after each shift]; and a control circuit [0022 components can be implemented by a digital signal processor] having a control input coupled to the correlator output [fig. 5 shows correlation window controller #522], a first control output coupled to the first transducer input, and a second control output coupled to the second transducer input, and the control circuit configured to: during a first period, provide the first control signal at the first control output, and provide the fourth control signal at the second control output [0002 pulses are transmitted from the vehicle]; during a second period after the first period, provide the second control signal at the first control output, and provide the third control signal at the second control output; receive the correlation result at the control input [0022 correlation output is compared to a predefined correlation threshold]; and compute a time-of-flight based on the correlation result. [0010 receiver section utilizing multiple correlators; claim 6 modulation pattern specific correlators compares the received signal to a different modulation pattern; 0002 echo time and Doppler frequency shift of the reflected pulse can be used to derive information about the distance to the object as well as whether the object is moving towards or away from the vehicle]])

    PNG
    media_image1.png
    582
    1018
    media_image1.png
    Greyscale

Regarding claim 4, Klinnert as modified by Horsky teaches the method of claim 1, wherein the first and second ultrasonic acoustic burst signals include frequency-modulation coded signals or phase- modulation coded signals [0015 modulation used is generally phase modulation, and more particularly digital phase modulation. In some applications both amplitude and phase modulation can be used].
Regarding claim 6, Klinnert, as modified, also teaches the method of claim 1, wherein the delay time is a first delay time, and the method further comprises: from the first ultrasonic transducer, emitting a third ultrasonic acoustic burst signal representing the first code during a third period; from the second ultrasonic transducer, emitting a fourth ultrasonic acoustic burst signal representing the second code during a fourth period after the third period; preventing the first ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the fourth period; and preventing the second ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the third period; wherein the fourth period is separated from the third period by a second delay time [0012 signals may be transmitted interlaced in time; 0020 four transceiver units; 0024 four transceiver units].
Regarding claim 9, Klinnert, as modified, also teaches the method of claim 1, wherein: the time-of-flight is a first time-of-flight; the acoustic signal is a first acoustic signal; the sensor signal is a first sensor signal [fig. 1 depicts four transceiver units which calculate relative position between each other (direct arrow from 1-1 to 1-2 transducers) as well as inferring distance to an object #2 by using reflected signals forming a triangle]; the correlation result is a first correlation result generated responsive to the correlation between the first sensor signal and the first code [0033 transmission is possible only with stochastic coding and then a plurality of pulses must be correlated]; and the method further comprises: at the second ultrasonic transducer, receiving a second acoustic signal, and converting the second acoustic signal to a second sensor signal; generating a second correlation result responsive to a correlation between the second sensor signal and the first code or the second code [fig. 1 and 0033 describe four transceiver units which are each using time interlacing and correlation to uniquely identify transmitted signals]; determining, based on the second correlation result, that the second acoustic signal is a reflection of the second ultrasonic acoustic burst signal; and computing a second time-of-flight for the second ultrasonic acoustic burst signal based on: when the second ultrasonic transducer emits the second ultrasonic acoustic burst signal; when the second ultrasonic transducer receives the second acoustic signal; and the second correlation result indicating that the second acoustic signal is a reflection of the second ultrasonic acoustic burst signal [0033 pulses are correlated to allow quasi-parallel transmission; 0049 reflected echo signals are processed with adaptive filters].
Regarding claim 10, Klinnert, as modified, also teaches the method of claim 9, wherein: the time-of-flight is a first time-of-flight; the first and second ultrasonic transducers are part of a first sensor module [0002 transceiver units]; and the method further comprises: at a fourth ultrasonic transducer of the second sensor module [fig. 1 shows four transceivers], receiving a third acoustic signal, and converting the third acoustic signal to a third sensor signal; at the second sensor, receiving a fourth acoustic signal, and converting the fourth acoustic signal to a fourth sensor signal; generating a third correlation result responsive to a correlation between the third sensor signal and the first code or the second code [0033 plurality of pulses must be correlated]; generating a fourth correlation result responsive to a correlation between the fourth sensor signal and the first code or the second code; determining, based on the third correlation result, that the third acoustic signal is a reflection of the first ultrasonic acoustic burst signal; determining, based on the fourth correlation result, that the fourth acoustic signal is a reflection of the second ultrasonic acoustic burst signal, computing a second time-of-flight for the first ultrasonic acoustic burst signal based on: when the first ultrasonic transducer emits the first ultrasonic acoustic burst signal; when the third ultrasonic transducer receives the third acoustic signal [fig. 1 shows four transceivers so correlation is applied at each]; and the third correlation result indicating that the third acoustic signal is a reflection of the first ultrasonic acoustic burst signal; and computing a third time-of-flight for the second ultrasonic acoustic burst signal based on: when the second ultrasonic transducer emits the second ultrasonic acoustic burst signal; when the fourth ultrasonic transducers receives the fourth acoustic signal; and the fourth correlation result indicating that the fourth acoustic signal is a reflection of the second ultrasonic acoustic burst signal [fig. 1 shows four transceivers so correlation is applied at each].
Regarding claim 11, Klinnert also teaches the method of claim 10, wherein the third acoustic signal is received within the first period [fig. 1 shows that return time is a dependent on the external object #2 being sensed and so is not invented].
Regarding claim 12, Klinnert also teaches the method of claim 1, further comprising: from the first ultrasonic transducer, emitting a third ultrasonic acoustic burst signal representing the first code during a third period; from the second ultrasonic transducer, emitting a fourth ultrasonic acoustic burst signal representing the second code during a fourth period before the third period; preventing the first ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the fourth period; and preventing the second ultrasonic transducer from transmitting any ultrasonic acoustic burst signal during the third period. the sensing frame being a first sensing frame, and the method further comprising, in a second sensing frame subsequent to the first sensing frame: emitting from one of the second, third, or fourth ultrasonic transducers a fifth coded ultrasonic acoustic burst signal, coded with the second, third, or fourth code; a fourth delay time after emitting the fifth burst signal, emitting, from one of the first, second, third, or fourth ultrasonic transducers different from the transducer that emitted the fifth burst signal, a sixth coded ultrasonic acoustic burst signal; second, third, or fourth ultrasonic transducers [fig. 1 shows four transceiver units] different from the transducers that emitted the fifth and sixth burst signals, a seventh coded ultrasonic acoustic burst signal; a sixth delay time after emitting the seventh burst signal, emitting, from one of the first, second, third, or fourth ultrasonic transducers different from the transducers that emitted the fifth, sixth, and seventh burst signals, an eighth coded ultrasonic acoustic burst signal [0033 direct or cross echo propagation times of a pair of transceiver units].
Regarding claim 13, Klinnert also teaches the method of claim 12, wherein the first period and the second period are part of a first sensing frame, the third period and the fourth period are part of a second sensing frame, the fourth period is separated from the third period by a second delay time, and the first delay time and the second delay time are different [0012 signals may be transmitted interlaced in time; 0020 four transceiver units; 0024 four transceiver units].
Regarding claim 22, Klinnert, as modified, also teaches the system of claim 14, wherein: the time-of-flight is a first time-of-flight; the acoustic signal is a first acoustic signal; the sensor signal is a first sensor signal; the correlation result is a first correlation result generated responsive to the correlation between the first sensor signal and the first code; the sensor is configured to receive a second acoustic signal, convert the second acoustic signal to a second sensor signal, and provide the second sensor signal at the sensor output; the correlator is configured to: generate a second correlation result responsive to a correlation between the second sensor signal and the first code or the second code; and provide the second correlation result at the correlator output; and the control circuit is configured to: determine, based on the first correlation result, that the first acoustic signal is a reflection of the first ultrasonic acoustic burst signal; determine, based on the second correlation result, that the second acoustic signal is a reflection of the first ultrasonic acoustic burst signal; compute the first time-of-flight for the first ultrasonic acoustic burst signal based on when the first ultrasonic transducer emits the first ultrasonic acoustic burst signal, when the first ultrasonic transducer receives the first acoustic signal, and the first correlation result indicating that the first acoustic signal is a reflection of the first ultrasonic acoustic burst signal; and compute a second time-of-flight for the first ultrasonic acoustic burst signal based on when the second ultrasonic transducer emits the second ultrasonic acoustic burst signal, when the sensor second ultrasonic transducer receives the second acoustic signal, the second correlation result indicating that the second acoustic signal is a reflection of the first ultrasonic acoustic burst signal, and a delay time between the first period and the second period [0012 signals may be transmitted interlaced in time; 0020 four transceiver units; 0024 four transceiver units].
Regarding claim 23, Klinnert, as modified, also teaches the system of claim 22, further comprising: a third ultrasonic transducer having a third transducer input and a third sensor output and wherein the sensor is a first sensor, and the system comprises a second sensor configured to: responsive to a fifth control signal at the third transducer input, stop emitting any ultrasonic acoustic burst signal, and receive a third acoustic signal, and convert the third acoustic signal to a third sensor signal; and a fourth ultrasonic transducer having a fourth transducer input and a fourth sensor output and configured to: responsive to a sixth control signal at the fourth transducer input, stop emitting any ultrasonic acoustic burst signal; and receive a fourth acoustic signal, and convert the fourth acoustic signal to a fourth sensor signal; wherein the correlator is configured to: generate a third correlation result responsive to a correlation between the third sensor signal and the first code or the second code; and generate a fourth correlation result responsive to a correlation between the fourth sensor signal and the first code or the second code; and wherein the control circuit has a third control output and a fourth control output, the third control output coupled to the third transducer input, the fourth control output coupled to the fourth transducer input, and the control circuit is configured to: provide the fifth and sixth control signals at the respective third and fourth control outputs; determine, based on the third correlation result, that the third acoustic signal is a reflection of the first ultrasonic acoustic burst signal; determine, based on the fourth correlation result, that the fourth acoustic signal is a reflection of the second ultrasonic acoustic burst signal; compute a third time-of-flight for the first ultrasonic acoustic burst signal based on: when the first ultrasonic transducer emits the first ultrasonic acoustic burst signal; when the third ultrasonic transducer receives the third acoustic signal, the third correlation result indicating that the third acoustic signal is a reflection of the first ultrasonic acoustic burst signal; and a delay time between the first period and the second period; and compute a fourth time-of-flight for the second ultrasonic acoustic burst signal based on: when the second ultrasonic transducer emits the second ultrasonic acoustic burst signal; when the fourth ultrasonic transducers receives the fourth acoustic signal; and the fourth correlation result indicating that the fourth acoustic signal is a reflection of the second ultrasonic acoustic burst signal [0012 signals may be transmitted interlaced in time; 0020 four transceiver units; 0024 four transceiver units].
Regarding claim 24, Klinnert also teaches the system of claim 23, wherein the first and second ultrasonic transducers are sensor and the first transducer is part of a first sensor module, and the third and fourth ultrasonic transducers are second sensor and the second transducer is part of a second sensor module [0020 four transceiver units].

Claims 2-3, 5, 7-8, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinnert (US 2005/0052950 A1) and Horsky (US 2011/0267924 A1) as applied to claims 1 and 14 above, and further in view of Herder (US 2005/0088334 A1).
Regarding claims 2, 15, and 18, Klinnert does not explicitly teach … and yet Herder teaches the method of claim 1, wherein the delay time between three milliseconds and about ten milliseconds [0044 second distance sensor of the emission group is radiated, offset in time, a short while later (e.g., 2 msec); 0046 offset in time is changed…amounts to 4 msec].
It would have been obvious to implement the stochastic (random) interleaving timing transmission as taught by Klinnert, with the millisecond delay range as taught by Heder because given the speed of sound and the distance between transceivers a millisecond delay is the smallest resolution achievable for this sensing modality.
Regarding claim 3, Herder also teaches the method of claim 2, wherein the delay time is between five milliseconds and ten milliseconds [0024 offset in time should therefore be selected as a function of the vehicle’s speed in such a way…do not fall into the tolerance of receiving time range for measuring pulses; 0044-0046].
Regarding claims 5 and 16, Herder also teaches the method of claim 1, wherein the first and second ultrasonic acoustic burst signals each utilizes an entire bandwidth of the respective first and second ultrasonic transducers [abstract pulses; pulse inherently produces wideband output - e.g., impulse response excites all frequencies due to step/pulse input signal].
Regarding claim 7, Herder also teaches the method of claim 6, wherein the first period and the second period are part of a first sensing frame, the third period and the fourth period are part of a second sensing frame, and the first delay time and the second delay time are different [0019 using a changed offset in time compared to the first measurement; 0024; claim 14 first and second measuring pulses being offset in time by a first offset…third and fourth measuring pulses being offset in time by a second offset].
Regarding claim 8, Klinnert, as modified, also teaches the method of claim 7, wherein a difference between the first delay time and the second delay time is based on a random value [claim 21 control unit to determine points in time for transmitting a pulse-shaped signal for the transceiver units according to a stochastic model.].

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinnert (US 2005/0052950 A1) and Horsky (US 2011/0267924 A1) as applied to claim 17 above, and further in view of Kuppuswamy (US 2006/0259281 A1).
Regarding claim 19, Klinnert does not explicitly teach … and yet Kuppuswamy teaches the system of claim 17, wherein the first period and the second period are separated by a delay time, and the controller is configured to adjust one of the first time- of-flight or the second time-of-flight by subtracting the delay time from the one of the first time- of-flight or the second time-of-flight [0005 triangulation; 0089 … in other words the time delay between when the wave front is emitted and when it is received by the detector. This time delay corresponds to the response time of the detector. The said detector and a reference detector are then necessary. The position of the wave front of the same signal that they receive can be determined for each. One of them is considered to be the reference detector. All that is necessary then is to make a simple subtraction between the two detected positions, this difference being representative of the time elapsed between when the wave front was emitted and when it was received by the detector. In practice, each detector will be used in turn as the reference detector.].
It would have been obvious to combine the paired up four transceivers as taught by Klinnert, with the calibration by subtracting delay time as taught by Kuppuswamy so that the response time of the ultrasonic transducers may be accounted for in determining a more accurate echo time/distance.
Regarding claim 20, Klinnert as modified by Kuppuswamy teaches the system of claim 17, wherein: the first period and the second period are separated by a delay time; the first processing circuit has a third processing input; the controller has a third control output coupled to the third processing input and is configured to provide a fifth control signal representing the delay time at the third control output; the first correlation result is provided responsive to the correlation between the first acoustic signal and the second code; and the first processing circuit is configured to: adjust the first time-of-flight by subtracting the delay time from the first time-of- flight; and provide the adjusted first time-of-flight at the first processing output [0005; 0089; furthermore, it is understood that duplicating signal lines for multiple transducers (i.e., a signal bus) is obvious].
Regarding claim 21, Klinnert as modified by Kuppuswamy teaches the system of claim 20, wherein: the second processing circuit has a fourth processing input coupled to the third control output; the second correlation result is generated responsive to the correlation between the second acoustic signal and the first code; and the second processing circuit is configured to: adjust the second time-of-flight by subtracting the delay time from the second time-of-flight; provide the adjusted second time-of-flight at the second processing output [005; 0089; reasoning is similar to rejection of claims 19-20].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on the specific reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words Klinnert (US 2005/0052950 A1) has now been applied as a primary reference. Finally the double patenting rejection has been maintained because it has only been acknowledged in the most recent remarks.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645